Case 2:18-cv-01890-JMA-ARL Document 86 Filed 12/16/20 Page 1 of 4 PageID #: 942


                                      U.S,J»A#feDN.y.
                                                                            December 16,2020.


                                       LONG ISLAND OFFICE

 Honorable Joan M.Azrack.
 United States District Judge
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip
 New York,11722.




        Re:S.W.etal v. Garden City Union Free SchoolDistrict et at.
                 Docket No:   18 CV1890(JMA)(ARL)




Dear Judge Azrack,




1)Contrary to what We and this court have been led to believe. Defendants Garden City School

District DO NOT HAVE have a settlement agreement to offer us.



We e-mailed defendants'attomey requesting a copy ofthe settlement offer, and were sent a

proposed offer last night, but were told it was not a concrete, and attomey could offer "no

promises" that Board ofEducation(BOB)will approve it and the full expungement and

settlement amount.
Case 2:18-cv-01890-JMA-ARL Document 86 Filed 12/16/20 Page 2 of 4 PageID #: 943
Case 2:18-cv-01890-JMA-ARL Document 86 Filed 12/16/20 Page 3 of 4 PageID #: 944
Case 2:18-cv-01890-JMA-ARL Document 86 Filed 12/16/20 Page 4 of 4 PageID #: 945
